Citation Nr: 0801682	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-36 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder, claimed as depression, to include as secondary to 
his service-connected infectious hepatitis with irritable 
bowel syndrome and severe diverticulosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida, which denied the veteran's claim for entitlement to 
service connection for generalized anxiety disorder, claimed 
as depression

In December 2007, the appellant testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (Videoconference hearing); a copy of this transcript is 
associated with the record.   


FINDINGS OF FACT

There is no competent medical evidence showing the veteran's 
generalized anxiety disorder, claimed as depression, is 
related to service or is a result of, or proximately due to, 
his service-connected infectious hepatitis with irritable 
bowel syndrome and severe diverticulosis.


CONCLUSION OF LAW

Generalized anxiety disorder, claimed as depression, was not 
incurred in, or aggravated by, active military service, and 
is not proximately due to, or aggravated by, service-
connected infectious hepatitis with irritable bowel syndrome 
and severe diverticulosis.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the V A duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter(s) sent to the 
appellant in January 2005 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  The 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  In response to the January 2005 
letter, the veteran submitted a signed Expedited Action 
Attachment which stated that he had no additional relevant 
medical evidence to submit.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until September 2007, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
private physician's statements and lay statements have been 
associated with the record.  The veteran contends that his 
service medical records from his time in Korea while he was 
with the 226th Signal Service Corps are not part of the 
record; however, these medical records have been associated 
with the record along with the rest of the veteran's service 
medical records, and have been considered as part of the 
evidence.  The veteran also contends that he sought treatment 
immediately after leaving service at a VA hospital in New 
York.  The RO has attempted to obtain these records and has 
been informed that there are no records available.  The 
veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  In addition, the appellant was afforded 
a VA medical examination in April 2003.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection may also be awarded 
for certain disabilities, such as arthritis, which manifest 
to a compensable degree within a statutorily-prescribed 
period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has also held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

At his December 2007 videoconference hearing, the veteran 
contended that symptoms of his generalized anxiety disorder, 
claimed as depression, began during service and should 
therefore be service-connected.  In the alternative, he 
contends that his generalized anxiety disorder has been cause 
by his service-connected infectious hepatitis with irritable 
bowel syndrome and severe diverticulosis. 

The veteran's service medical records do not reflect any 
treatment for or diagnosis of a mental disorder.

Private medical records from the University of Medicine and 
Dentistry of New Jersey (UMD) from April 1989 through 
December 1991 reflect a diagnosis of dysthymia and alcohol 
abuse by history.  An August 1992 statement from a private 
physician at UMD reflects that the veteran complained of 
depressed mood and insomnia.  The physician noted that the 
veteran's stressors were termination of employment because of 
disabilities, the death of close friends, severe financial 
problems, difficulty in dealing with his son's alcoholism, 
and multiple medical problems.  He was not able to be treated 
with many antidepressant medications due to his cardiac and 
respiratory illnesses; however, he did appear to benefit from 
a low dose of prozac.  The final diagnosis was depression not 
otherwise specified and alcohol abuse (in remission).

Private treatment records from the Somerset Health Center 
from February to June 1992 show that the veteran was treated 
for insomnia and restless legs, along with other medical 
issues including a history of diverticular disease.  He was 
diagnosed with alcohol abuse, in remission, but there was no 
treatment for or diagnosis of any other mental disorder.  

A statement received by the RO in December 2002 from Dr. 
J.C.G., a private physician, indicates that he treated the 
veteran from April 1994 to April 1996, in approximately 20 
sessions.  The private examiner diagnosed the veteran with 
excessive rigidity with compulsive and self-destructive 
behaviors, accompanied by guilt, some depression and alcohol 
abuse, with the latter problems eventually resolved.  The 
examiner observed that the veteran appeared to make 
considerable progress.

Also in December 2002, the RO received a list of dates of 
treatment from Dr. D.M.L., a private physician who treated 
the veteran from April 2001 to January 2004.  The physician 
noted his diagnosis of depressive disorder not otherwise 
specified and that the veteran was placed on antidepressant 
medication.

A February 2003 statement from Dr. A.K., a private physician 
who treated the veteran from November 1999 to December 2000, 
shows that the veteran complained of a depressed mood, 
feelings of hopelessness, helplessness, and that he worried a 
lot.  He had been abstinent from alcohol for seven years.  
The examiner noted that the veteran's medical history was 
positive for high blood pressure, diabetes, chronic pulmonary 
artery disease and insomnia.  She noted that in November 
1999, she diagnosed him with recurrent major depression and 
placed him on antidepressant medications.  He continued to 
remain depression free while on the medications.

In February 2003, the RO received records from Dr. D.B., a 
private physician who had treated the veteran for adjustment 
disorder and mixed emotions from February 2001 to June 2001.

An April 2003 VA examination for mental disorders reflects 
the veteran's complaints that he had problems sleeping, was 
tired throughout the day, worried a lot, was irritated easily 
and was occasionally forgetful.  Upon examination, the 
veteran was alert and oriented times three, was well 
nourished, well developed and neatly and casually dressed.  
He made good eye contact, was cooperative and was in no acute 
distress.  His affect was blunted, his mood was anxious and 
his speech was clear, concise and goal directed.  There were 
no flights of idea, looseness of association, suicidal or 
homicidal ideations, delusions or auditory or visual 
hallucinations.  His insight and judgment were good.  The 
relevant diagnosis was generalized anxiety disorder.  The 
examiner opined that the veteran's symptoms of anxiety began 
while he was serving in the Army, and that these symptoms 
included much worry, difficulty sleeping, daytime fatigue, 
irritability, difficulty relaxing, and tenseness in his 
shoulder and neck muscles.  The examiner opined that the 
veteran's anxiety symptoms are more predominant than his 
depressive symptoms and that these anxiety symptoms had their 
beginnings while in the service during Korea.  The examiner 
went on to state that he believed that the veteran's 
hepatitis problems would only have exacerbated his anxiety 
symptoms, but it appeared that his hepatitis only flared up 
during the several years he was in Korea and shortly 
thereafter.  

June and September 2003 statements from Dr. M.D., a private 
physician, reflect his opinion that the veteran has 
depressive disorder and requires ongoing treatment, including 
antidepressant medication.

Finally, in an April 2006 letter from Dr. R.S.F., a private 
physician, noted he was currently treating the veteran and 
reflects his diagnosis of dysthymic disorder and anxiety 
disorder not otherwise specified, and that he is on 
antidepressant medication.

After review of the entire record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for generalized anxiety disorder, claimed 
as depression.  The veteran's service medical records are 
void of any report of treatment for or diagnosis of a mental 
disorder.  The first post-service treatment record that 
indicates a mental problem is in 1989, over 35 years after 
leaving service.  The record reflects that the veteran has 
been diagnosed with generalized anxiety disorder and has been 
receiving ongoing treatment.  However, with the exception of 
the April 2003 VA examiner, none of his treating physicians 
has linked this disorder to service or to his service-
connected infectious hepatitis with irritable bowel syndrome 
and severe diverticulosis.  

In terms of the April 2003 VA medical examination report, 
while the examiner stated that he reviewed the veteran's 
claims file, it appears that he based his nexus opinion on 
the veteran's self reported history, as the veteran's 
contentions that his anxiety symptoms began in service are 
not corroborated by his service medical records.  The 
veteran's service medical records do not show any treatment 
for or diagnosis of a mental disorder.  

The Board acknowledges the veteran has submitted statements 
indicating that his anxiety symptoms began while he was in 
service and that he made these same statements to the April 
2003 VA examiner.  In addition, the veteran submitted 
statements from a fellow soldier and from family members 
indicating that his symptoms of anxiety and depression began 
during service.  These statements are considered lay 
evidence, which is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  In this regard, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent evidence as to the 
occurrence of these symptoms, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006).  In adjudicating his 
claim, the Board must evaluate the veteran's credibility. 
 See Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  

In the present case, although the veteran has reported that 
problems with anxiety and depression began during service and 
continued symptomatology following service and has submitted 
lay statements to that effect, his service medical records 
and his separation examination report do not reflect a 
diagnosis of or treatment for a mental disorder and post-
service treatment is not indicated until 1989.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a mental disorder in service or on his 
separation examination report to be more persuasive than the 
recollection of symptoms in the distant past.  As such, 
although sincere in his beliefs, the veteran is not found to 
be credible in relating a history of the manifestation of 
anxiety or depression while in service.  In addition, the 
statements from his friends and family members, while genuine 
in their beliefs, are not verified by the evidence of record 
and are not considered credible.  There is simply no medical 
evidence to support these contentions; in fact, the results 
of the veteran's separation examination indicated there was 
no mental disorder upon his discharge from service.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court found that a medical 
opinion cannot be disregarded solely because it is based upon 
history provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  The April 2003 VA examiner did opine that the 
veteran's anxiety symptoms had their beginnings while in the 
service during Korea.  However, this is based entirely on the 
veteran's self-reported medical history, which, for the 
reasons cited above, is not considered to be credible based 
on the evidence of record.  The record itself does not 
reflect any mental disorder during military service.  

The April 2003 examiner also indicated that the veteran's 
hepatitis problems would only have exacerbated his anxiety 
symptoms, but noted that it appeared that his hepatitis only 
flared up during the several years he was in Korea and 
shortly thereafter.  However, as noted above, there is no 
competent medical evidence in the claims file of a mental 
disorder until 1989 and the lay evidence supporting an 
earlier manifestation of anxiety and depression is not 
considered credible.  In addition, medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for medical nexus 
evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Without competent medical evidence linking the veteran's 
generalized anxiety disorder, claimed as depression, to 
active duty or to his service-connected infectious hepatitis 
with irritable bowel syndrome and severe diverticulosis, 
there is no basis upon which to grant service connection.  
Overall, the preponderance of the evidence is against the 
veteran's claim, and service connection for generalized 
anxiety disorder, claimed as depression must be denied.

As noted, in support of his claim the veteran has submitted 
several statements from relatives and a fellow serviceman 
which assert a connection between the veteran's current 
mental disorder and his time in service.  The veteran has 
also submitted his own contentions.  However, even if these 
statements were considered credible, they are not competent 
to render an opinion regarding medical diagnosis or medical 
opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for generalized anxiety disorder, claimed 
as depression, to include as secondary to his service-
connected infectious hepatitis with irritable bowel syndrome 
and severe diverticulosis, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


